Raney, C. J.:
The transcript was not filed till February 24th, 1892. As the appeal was entered on December 3d, 1891, the transcript should, properly, have been filed here on the first day of the present term, which was January 12th, 1892. The motion to dismiss not being made, however, until May 9th, 1892, which was after the filing of the transcript, it must be denied. Bingham vs. Morris, 6 Cranch, 99 ; Pickett vs. Legewood, 7 Peters, 144; Sparrow vs. Strong, 3 Wall., 97; Kimball Lumber Co. vs. Ruge, 26 Fla., 59,7 South. Rep., 373. The other grounds of the motion to dismiss, not being noticed in the brief, are abandoned. J., T. & K. W. Ry. Co. vs. P. L. T. & M. Co., 27 Fla., 1; 9 South. Rep., 661.
The motion is denied, and it will be so ordered.